Citation Nr: 9922931	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  97-33 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an increased evaluation for a gastrointestinal 
disability, currently rated 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and the appellant's wife


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
November 1974.  This is an appeal from an August 1997 rating 
action by the Department of Veterans Affairs (VA) Regional 
Office, Des Moines, Iowa, which confirmed and continued a 
40 percent evaluation for the veteran's gastrointestinal 
disability.  The condition is classified for rating purposes 
as peptic ulcer disease with gastric resection and dumping 
syndrome and hypoglycemia.  In October 1997, the veteran and 
his wife testified at a hearing at the regional office.  In 
January 1998, the veteran participated in a video conference 
with a member of the Board of Veterans' Appeals (Board).  The 
case is now before the Board for appellate consideration.


REMAND

The record reflects that when the veteran was examined by the 
VA in June 1997 it was indicated that he complained of 
abdominal discomfort and nausea but no vomiting.  There had 
been a weight increase.  There was no report of frequent 
diarrhea and no blood in the stools or abdominal cramping.  
He was not on a special diet and was not anemic.  The scar 
from his gastric resection was well healed and nontender and 
there were no palpable organs, masses or tenderness.  

In his substantive appeal in October 1997 the veteran 
indicated that he began each day with diarrhea accompanied by 
sweating episodes.  He reported that he had episodes of 
weakness, sweating and blindness that were increasing in 
duration and frequency.  He related that although he had not 
lost a lot of weight he had to eat continuously.

During the course of the January 1998 video conference, the 
veteran indicated that during the hypoglycemic episodes he 
would break out in a cold sweat followed by a period of 
weakness and disorientation as well as episodes of blindness.  
The episodes lasted about 15 to 20 minutes.  He had 
esophageal reflux and nausea and also diarrhea.  He attempted 
to eat numerous small meals throughout the course of the 
entire day.  He attempted to eat considerable fresh fruits 
and vegetables.

The veteran further related that he was employed at the Post 
Office and during 1997 he had used 231 hours sick leave, 
where as in 1996 he had used a total of only 48 hours.  In 
early 1999 he submitted a record showing he had used 138 
hours of sick leave in 1998.  It was requested that an 
increased rating be assigned for the veteran's 
gastrointestinal disability on an extraschedular basis under 
the provisions of 38 C.F.R. § 3.321(b)(1).

The veteran also provided a statement by his mother 
indicating that recently she and the veteran and his wife 
went to have dinner out and the minute they went inside the 
veteran had to excuse himself to go to the rest room where he 
stayed for quite some time.  She related that she was aware 
that that was his routine any time he ate, any time of the 
day.

On the basis of the present record, the Board is of the 
opinion that additional information would be desirable and 
the case is REMANDED for the following action:

1.  The veteran should be afforded a 
special gastrointestinal examination in 
order to determine the current nature and 
severity of his service-connected 
gastrointestinal disability.  All 
indicated special studies should be 
conducted.  The claims file is to be made 
available to the examiner for review 
prior to conducting the examination.

2.  The regional office should then 
review the veteran's claim for an 
increased rating for his gastrointestinal 
disability.  The review should include 
consideration of an extraschedular 
evaluation under the provisions of 
38 C.F.R. § 3.321(b)(1).  If the denial 
is continued, the veteran and his 
representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond.

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted in this case pending completion of the 
requested action.


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

